DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Examiner’s Note:
The rejections under 35 U.S.C. 101 have been rendered moot by the 04/05/2022 claim amendments, as the independent claims now recite a step of a “subject vehicle” receiving a “communication” regarding a “destination location”, where in view of the Applicant’s specification, it is understood that this “communication” requires a signal to be sent to the “subject vehicle”, which is not a step that can be practically performed in the mind.

Response to Arguments
Applicant’s arguments filed 04/05/2022 have been considered but are moot in view of the new ground(s) of rejection.
However, the Examiner notes that regarding the rejections under 35 U.S.C. 112(a), while the amendments have overcome certain issues addressed in the previous Office Action, the amendments have necessitated new grounds of rejection under 112(a), particularly by the introduction of new matter. See the new grounds of rejection.

New prior art is introduced as necessitated by the claim amendments. New grounds of rejection under 35 U.S.C. 112(a) and 112(b) are introduced as necessitated by the claim amendments. All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “determining, by the processor, a subject vehicle has entered ”.
There is no disclosure of determining if a subject vehicle “has entered ” based on “geolocation data”. Therefore, these limitations are directed to new matter not present in the application as originally filed.
Specifically, the claim encompasses an embodiment comprising the use of only “geolocation data” to determine if a subject vehicle has entered a “transporter vehicle”, however, such an embodiment is not supported by the disclosure, as the disclosure clearly recites that “geolocation data” is used to determine if a vehicle has entered a “geofence”. See P[0034] of the Applicant’s specification which recites
“Turning to FIG. 4, a flowchart for loading/unloading of subject vehicles with respect to a transporter vehicle is depicted. At step 400, geolocation data from a subject vehicle is received with respect to a transporter vehicle. For example, the DCM of the subject vehicle may transmit its current location data to the cloud or directly to the transporter vehicle. At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this”,
where this can also be seen in FIG. 4.
Therefore, there is no disclosure of any algorithm that describes using “geolocation data” to determine if a subject vehicle has entered a “transporter vehicle”.
As such, there is no indication in the specification that the inventors had possession of a method comprising receiving, by a processor, geolocation data from a subject vehicle; determining, by the processor, a subject vehicle has entered a transporter vehicle based on the geolocation data; and determining, by the processor, a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.

Furthermore as per Claim 1, the subject matter is the claimed “wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle”.
There is no disclosure of a “subject vehicle” receiving a “communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle”. Therefore, these limitations are directed to new matter not present in the application as originally filed.
Specifically, the disclosure does not disclosure any determination that a “subject vehicle” has entered a “transporter vehicle”, but instead discloses that it is determined if a “subject vehicle” enters a “geofence” (see P[0034 and FIG. 4 of the Applicant’s specification which were already discussed above in the rejection of Claim 1).
Furthermore, there is no disclosure of communicating a “destination location” to a “subject vehicle” in response to “determining the subject vehicle has entered the transporter vehicle”. In fact, there is no disclosure of communicating a “destination location” to a “subject vehicle” under any conditions. As seen in FIG. 4, block “406” and in P[0035] of the specification, a destination location is determined, but it is not communicated to a subject vehicle, and it is certainly not communicated to a subject vehicle in response to “determining the subject vehicle has entered the transporter vehicle”.
The Examiner notes that P[0042] of the specification recites “At block 814, autonomous subject vehicles residing outside of the transporter vehicle may be summoned one at a time (or any suitable configuration) to the location of the GPS pin. Based upon the summon command, at block 824 summoning instructions may be sent from the remote server 806 to the DCM (or other suitable input/out device) of an autonomous subject vehicle”, however, there is no disclosure that these “summoning instructions” contain the particular “destination location”. Regarding the “pin” of P[0042], this paragraph recites “a location is marked with a pin to denote the location of the transporter vehicle”, therefore, at best, the location of the “transporter vehicle” is provided to the autonomous subject vehicle, not the particular “destination location within the transporter vehicle at which the subject vehicle is to park” of parent Claim 1. The location of a “transporter vehicle” itself is clearly not equivalent to a particular destination location corresponding to a parking location within the transporter vehicle. Furthermore, P[0042] makes no mention of communicating any information to a subject vehicle “in response to determining the subject vehicle has entered the transporter vehicle”, but in fact apparently describes providing instructions to a subject vehicle before the subject vehicle has entered the transporter vehicle.
Furthermore, P[0045] of the specification recites “In some embodiments, such as that corresponding to FIG. 1, data science algorithms may be utilized to provide navigational instructions to a driver of a subject vehicle. At block 917, the remote server 906 may start the engines 922 of autonomous subject vehicles 908 so that they may be summoned to the transporter vehicle GPS location in a particular order”, where once again, there is no disclosure that the “destination location within the transporter vehicle at which the subject vehicle is to park” of parent Claim 1 is communicated to the subject vehicle as part of the “navigational instructions”, ;et alone that the “destination location” is communicated “in response to determining the subject vehicle has entered the transporter vehicle”.
As such, there is no indication in the specification that the inventors had possession of a method comprising receiving, by a processor, geolocation data from a subject vehicle; determining, by the processor, a subject vehicle has entered a transporter vehicle based on the geolocation data; and determining, by the processor, a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.

As per Claim 6, the subject matter is the claimed “outputting a notification based upon the subject vehicle entering which the subject vehicle is to park subsequent to entering the transporter vehicle ”.
There is no disclosure of “outputting a notification based upon the subject vehicle entering transporter vehicle ”.
Specifically, regarding the limitations “outputting a notification based upon the subject vehicle entering ”, the disclosure recites that a notification is outputted when it is determined that a subject vehicle has entered a “geofence”, not when it is determined that the subject vehicle has entered a “transporter vehicle” as claimed, therefore, the claim is directed to an embodiment that is not disclosed. See P[0034] of the Applicant’s specification which recites
“Turning to FIG. 4, a flowchart for loading/unloading of subject vehicles with respect to a transporter vehicle is depicted. At step 400, geolocation data from a subject vehicle is received with respect to a transporter vehicle. For example, the DCM of the subject vehicle may transmit its current location data to the cloud or directly to the transporter vehicle. At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this” (emphasis added by Examiner),
where this can also be seen in FIG. 4.
Furthermore, regarding the limitations “and determining the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle ”, the disclosure recites that a “destination location” is determined subsequent to a subject vehicle entering a “geofence”, not subsequent to the subject vehicle entering a “transporter vehicle” as claimed, therefore, the claim is directed to an embodiment that is not disclosed. See P[0034] of the Applicant’s specification which recites
“At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this. The notification may be transmitted to the transporter vehicle, to the cloud or remote server, and/or generated as an in-vehicle notification within the subject vehicle, particularly when there is an occupant present. In some embodiments, the notification may include an audio/visual/haptic alert to a person (driver/occupant of the subject vehicle, coordinator associated with the transport vehicle, user of the front end tool, and the like). In some embodiments, the notification may be logged within a system (on-board equipment in the subject vehicle and/or transporter vehicle, cloud, remote server/database, and the like). At step 406, a destination location for the subject vehicle to park within the transporter vehicle is determined” (emphasis added by Examiner),
where this can also be seen in FIG. 4.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, further comprising: outputting a notification based upon the subject vehicle entering the transporter vehicle; and determining the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle.

As per Claim 8, the claim recites “wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle ”.
There is no disclosure of a “subject vehicle” being “periodically pinged for its location after entering” a “transporter vehicle”.
The disclosure recites that a subject vehicle is “pinged” for its location after entering a “geofence”, not after entering a “transporter vehicle” as claimed. See P[0029] of the Applicant’s specification which recites
“At block 216, the DCM 206 may be pinged or otherwise queried once the autonomous subject vehicle 204 enters/exits the geofence 208 around the transporter vehicle 202”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle.

As per Claim 11, the subject matter is the claimed “determine a subject vehicle has entered ”.
There is no disclosure of determining if a subject vehicle “has entered ” based on “geolocation data”. Therefore, these limitations are directed to new matter not present in the application as originally filed.
Specifically, the claim encompasses an embodiment comprising the use of only “geolocation data” to determine if a subject vehicle has entered a “transporter vehicle”, however, such an embodiment is not supported by the disclosure, as the disclosure clearly recites that “geolocation data” is used to determine if a vehicle has entered a “geofence”. See P[0034] of the Applicant’s specification which recites
“Turning to FIG. 4, a flowchart for loading/unloading of subject vehicles with respect to a transporter vehicle is depicted. At step 400, geolocation data from a subject vehicle is received with respect to a transporter vehicle. For example, the DCM of the subject vehicle may transmit its current location data to the cloud or directly to the transporter vehicle. At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this”,
where this can also be seen in FIG. 4.
Therefore, there is no disclosure of any algorithm that describes using “geolocation data” to determine if a subject vehicle has entered a “transporter vehicle”. 
As such, there is no indication in the specification that the inventors had possession of a system comprising: a memory and a processor coupled to the memory; a reporting module utilizing the processor, the reporting module configured to: receive geolocation data from a subject vehicle; and determine a subject vehicle has entered a transporter vehicle based on the geolocation data; and a coordination module configured to determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.

Furthermore as per Claim 11, the subject matter is the claimed “wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle”.
There is no disclosure of a “subject vehicle” receiving a “communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle”. Therefore, these limitations are directed to new matter not present in the application as originally filed.
Specifically, the disclosure does not disclosure any determination that a “subject vehicle” has entered a “transporter vehicle”, but instead discloses that it is determined if a “subject vehicle” enters a “geofence” (see P[0034 and FIG. 4 of the Applicant’s specification which were already discussed above in the rejection of Claim 1).
Furthermore, there is no disclosure of communicating a “destination location” to a “subject vehicle” in response to “determining the subject vehicle has entered the transporter vehicle”. In fact, there is no disclosure of communicating a “destination location” to a “subject vehicle” under any conditions. As seen in FIG. 4, block “406” and in P[0035] of the specification, a destination location is determined, but it is not communicated to a subject vehicle, and it is certainly not communicated to a subject vehicle in response to “determining the subject vehicle has entered the transporter vehicle”.
The Examiner notes that P[0042] of the specification recites “At block 814, autonomous subject vehicles residing outside of the transporter vehicle may be summoned one at a time (or any suitable configuration) to the location of the GPS pin. Based upon the summon command, at block 824 summoning instructions may be sent from the remote server 806 to the DCM (or other suitable input/out device) of an autonomous subject vehicle”, however, there is no disclosure that these “summoning instructions” contain the particular “destination location”. Regarding the “pin” of P[0042], this paragraph recites “a location is marked with a pin to denote the location of the transporter vehicle”, therefore, at best, the location of the “transporter vehicle” is provided to the autonomous subject vehicle, not the particular “destination location within the transporter vehicle at which the subject vehicle is to park” of parent Claim 1. The location of a “transporter vehicle” itself is clearly not equivalent to a particular destination location corresponding to a parking location within the transporter vehicle. Furthermore, P[0042] makes no mention of communicating any information to a subject vehicle “in response to determining the subject vehicle has entered the transporter vehicle”, but in fact apparently describes providing instructions to a subject vehicle before the subject vehicle has entered the transporter vehicle.
Furthermore, P[0045] of the specification recites “In some embodiments, such as that corresponding to FIG. 1, data science algorithms may be utilized to provide navigational instructions to a driver of a subject vehicle. At block 917, the remote server 906 may start the engines 922 of autonomous subject vehicles 908 so that they may be summoned to the transporter vehicle GPS location in a particular order”, where once again, there is no disclosure that the “destination location within the transporter vehicle at which the subject vehicle is to park” of parent Claim 1 is communicated to the subject vehicle as part of the “navigational instructions”, ;et alone that the “destination location” is communicated “in response to determining the subject vehicle has entered the transporter vehicle”.
As such, there is no indication in the specification that the inventors had possession of a system comprising: a memory and a processor coupled to the memory; a reporting module utilizing the processor, the reporting module configured to: receive geolocation data from a subject vehicle; and determine a subject vehicle has entered a transporter vehicle based on the geolocation data; and a coordination module configured to determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.

As per Claim 16, the subject matter is the claimed “output a notification based upon the subject vehicle entering transporter vehicle ”.
There is no disclosure of the steps of “output a notification based upon the subject vehicle entering transporter vehicle ”.
Specifically, regarding the limitations “output a notification based upon the subject vehicle entering ”, the disclosure recites that a notification is outputted when it is determined that a subject vehicle has entered a “geofence”, not when it is determined that the subject vehicle has entered a “transporter vehicle” as claimed, therefore, the claim is directed to an embodiment that is not disclosed. See P[0034] of the Applicant’s specification which recites
“Turning to FIG. 4, a flowchart for loading/unloading of subject vehicles with respect to a transporter vehicle is depicted. At step 400, geolocation data from a subject vehicle is received with respect to a transporter vehicle. For example, the DCM of the subject vehicle may transmit its current location data to the cloud or directly to the transporter vehicle. At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this” (emphasis added by Examiner),
where this can also be seen in FIG. 4.
Furthermore, regarding the limitations “and determine the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle ”, the disclosure recites that a “destination location” subsequent to a subject vehicle entering a “geofence”, not subsequent to the subject vehicle entering a “transporter vehicle” as claimed, therefore, the claim is directed to an embodiment that is not disclosed. See P[0034] of the Applicant’s specification which recites
“At step 402, a determination is made as to whether the subject vehicle has entered a geofence around the transporter vehicle. If the subject vehicle has not entered the geofence (NO at step 402), then the flowchart returns to step 400. If the subject vehicle enters the geofence (YES at step 402), then at step 404, a notification is output to reflect this. The notification may be transmitted to the transporter vehicle, to the cloud or remote server, and/or generated as an in-vehicle notification within the subject vehicle, particularly when there is an occupant present. In some embodiments, the notification may include an audio/visual/haptic alert to a person (driver/occupant of the subject vehicle, coordinator associated with the transport vehicle, user of the front end tool, and the like). In some embodiments, the notification may be logged within a system (on-board equipment in the subject vehicle and/or transporter vehicle, cloud, remote server/database, and the like). At step 406, a destination location for the subject vehicle to park within the transporter vehicle is determined” (emphasis added by Examiner),
where this can also be seen in FIG. 4.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, further comprising: outputting a notification based upon the subject vehicle entering the transporter vehicle; and determining the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle.

As per Claim 18, the claim recites “wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle ”.
There is no disclosure of a “subject vehicle” being “periodically pinged for its location after entering” a “transporter vehicle”.
The disclosure recites that a subject vehicle is “pinged” for its location after entering a “geofence”, not after entering a “transporter vehicle” as claimed. See P[0029] of the Applicant’s specification which recites
“At block 216, the DCM 206 may be pinged or otherwise queried once the autonomous subject vehicle 204 enters/exits the geofence 208 around the transporter vehicle 202”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 11, further comprising the subject vehicle, wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle.

As per Claim 20, the subject matter is the claimed “The system of claim 11, wherein the processor is further configured to: receive from indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data received from the cloud location”.
There is no disclosure of any system that verifies that a “subject vehicle utilizes cameras or weight sensors” that “provide data indicative of when the subject vehicle has entered or exited one or more locations”. For example, the claim encompasses a system that can determine and verify whether or not a “subject vehicle” operates or uses a camera or weight sensor that is part of the “subject vehicle”, where the camera or weight sensor provides “data indicative of when the subject vehicle has entered or exited one or more locations”, and such an embodiment is not disclosed, nor is it disclosed how such a verification would even occur and based on what data.
As such, there is no indication in the specification that the inventors had possession of the system of claim 11, wherein the processor is further configured to: receive subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data from a cloud location; and verify that the subject vehicle utilizes cameras or weight sensors that provide data indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data received from the cloud location.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 4, the claim recites “wherein: the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle”.
It is unclear what is required by “the transporter vehicle summons and manages the subject vehicle”, and it is unclear how both summoning and managing is achieved by “communicating with the subject vehicle”.
Specifically, it is unclear what the “summons” step requires, as it is unclear if this is simply a communication with the “subject vehicle”, or if the Applicant is attempting to imply that “summons” requires some specific type of communication and a specific type of response by the “subject vehicle”.
Furthermore, it is unclear what is required by “manages”. Simply reciting “manages” is vague and unclear in terms of steps performed, and it is unclear what is required by this limitation.
Additionally, it is unclear how the steps of “summons and manages the subject vehicle” is somehow “by” the step of “communicating with the subject vehicle”. It is unclear if a single communication with the “subject vehicle” would qualify as a step of “summons and manages the subject vehicle”.
Therefore, the claim is unclear.
It is understood by the Examiner that the claim requires only that the “transporter vehicle” communicates with the “subject vehicle” in any manner.

As per Claim 14, the claim recites “wherein: the transporter communicates with the subject vehicle, wherein: the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle”.
It is unclear if the step of “the transporter communicates with the subject vehicle” is the same step as “by communicating with the subject vehicle”.
It is also unclear if the “communicates” and “communicating” limitations are intended to imply that two separate communications with the “subject vehicle” occur.
It is also unclear what is required by “the transporter vehicle summons and manages the subject vehicle”, and it is unclear how both summoning and managing is achieved by “communicating with the subject vehicle”.
Specifically, it is unclear what the “summons” step requires, as it is unclear if this is simply a communication with the “subject vehicle”, or if the Applicant is attempting to imply that “summons” requires some specific type of communication and a specific type of response by the “subject vehicle”.
Furthermore, it is unclear what is required by “manages”. Simply reciting “manages” is vague and unclear in terms of steps performed, and it is unclear what is required by this limitation.
Additionally, it is unclear how the steps of “summons and manages the subject vehicle” is somehow “by” the step of “communicating with the subject vehicle”. It is unclear if a single communication with the “subject vehicle” would qualify as a step of “summons and manages the subject vehicle”.
Therefore, the claim is unclear.
It is understood by the Examiner that the claim requires only that the “transporter vehicle” communicates with the “subject vehicle” in any manner.

As per Claim 20, the claim recites “The system of claim 11, wherein the processor is further configured to: receive from indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data received from the cloud location”.
It is unclear how the system that verifies that a “subject vehicle utilizes cameras or weight sensors” that “provide data indicative of when the subject vehicle has entered or exited one or more locations”. For example, the claim encompasses a system that can determine and verify whether or not a “subject vehicle” operates or uses a camera or weight sensor that is part of the “subject vehicle”, where the camera or weight sensor provides “data indicative of when the subject vehicle has entered or exited one or more locations”, and such an embodiment is not disclosed, nor is it disclosed how such a verification would even occur and based on what data.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332).

	Regarding Claim 1, Maeta teaches the claimed method comprising:
receiving, by a processor, geolocation data from a subject vehicle (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7…”, see P[0035]);
determining, by the processor, a subject vehicle has entered (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7, and it is possible to determine that the trailer has automatically arrived at the shipping place port P 3 from the known position information of the shipping place port P 3. Whether or not the trailer has ridden on the ferry can be determined by the ferry boarding determination means 32 that the position information from the vehicle-mounted device 5 cannot be detected and that a predetermined time has elapsed from the departure time”, see P[0035]).
Maeta does not expressly recite the claimed
and determining, by the processor, a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered ,
wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]).
Furthermore, Pandit et al. (2021/0006332) teaches an entry gate that may communicate available spaces to an entering vehicle, where if “the vehicle is an autonomous vehicle, the vehicle may be assigned a parking space and automatically proceed to and park in the space” (Pandit et al.; see P[0085]), where a process of identifying available spaces is equivalent to determining a “destination location” where a vehicle is to park. Furthermore, clearly the teachings of Pandit et al. may apply to any type of parking facility or area capable of including a point from where a vehicle may enter that facility or area such as a gate, including a “transporter vehicle” such as a ferry.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey and Pandit et al., and to determine, by the processor, a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle, as rendered obvious by Harvey and Pandit et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]), and in order to “communicate available spaces” to a vehicle (Pandit et al.; see P[0085]).

Regarding Claim 2, Maeta does not expressly recite the claimed method of claim 1, wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey, and wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 3, Maeta does not expressly recite the claimed method of claim 1, wherein each of a plurality of subject vehicles are loaded .
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches vehicles coordinating with other vehicles in a zone (Harvey; see P[0143] and P[0147]-P[0148]), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey, and wherein each of a plurality of subject vehicles are loaded in assigned locations on the transporter vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 7, Maeta teaches the claimed method of claim 1, wherein:
the subject vehicle is driven onto the transporter vehicle (“Whether or not the trailer has ridden on the ferry can be determined by the ferry boarding determination means 32 that the position information from the vehicle-mounted device 5 cannot be detected and that a predetermined time has elapsed from the departure time”, see P[0035]); and
the subject vehicle provides location data to a cloud-based geo-location tool (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7…”, see P[0035]).

Regarding Claim 11, Maeta teaches the claimed system comprising:
a memory and a processor coupled to the memory (implicit in the “…control means 30 of the server 7…” of P[0035] of Maeta, as clearly a processor executing program software stored in some memory performs the functions of the server);
a reporting module utilizing the processor (“…position detection means 31 provided in the control means 30 of the server 7…”, see P[0035]), the reporting module configured to:
receive geolocation data from a subject vehicle (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7…”, see P[0035]); and
determine a subject vehicle has entered (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7, and it is possible to determine that the trailer has automatically arrived at the shipping place port P 3 from the known position information of the shipping place port P 3. Whether or not the trailer has ridden on the ferry can be determined by the ferry boarding determination means 32 that the position information from the vehicle-mounted device 5 cannot be detected and that a predetermined time has elapsed from the departure time”, see P[0035]).
Maeta does not expressly recite the claimed
and a coordination module configured to determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered ,
wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]).
Furthermore, Pandit et al. (2021/0006332) teaches an entry gate that may communicate available spaces to an entering vehicle, where if “the vehicle is an autonomous vehicle, the vehicle may be assigned a parking space and automatically proceed to and park in the space” (Pandit et al.; see P[0085]), where a process of identifying available spaces is equivalent to determining a “destination location” where a vehicle is to park. Furthermore, clearly the teachings of Pandit et al. may apply to any type of parking facility or area capable of including a point from where a vehicle may enter that facility or area such as a gate, including a “transporter vehicle” such as a ferry.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey and Pandit et al., and to provide a coordination module configured to determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the transporter vehicle, wherein the subject vehicle receives a communication regarding the destination location in response to determining the subject vehicle has entered the transporter vehicle, as rendered obvious by Harvey and Pandit et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]), and in order to “communicate available spaces” to a vehicle (Pandit et al.; see P[0085]).

Regarding Claim 17, Maeta teaches the claimed system of claim 11, wherein:
the subject vehicle is configured to be driven onto the transporter vehicle The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7, and it is possible to determine that the trailer has automatically arrived at the shipping place port P 3 from the known position information of the shipping place port P 3. Whether or not the trailer has ridden on the ferry can be determined by the ferry boarding determination means 32 that the position information from the vehicle-mounted device 5 cannot be detected and that a predetermined time has elapsed from the departure time”, see P[0035]); and
the subject vehicle is configured to provide location data to a cloud-based geo-location tool (“The position information (latitude and longitude information) of the trailer is input to the position detection means 31 provided in the control means 30 of the server 7…”, see P[0035]).



Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Brady et al. (10,245,993).

Regarding Claim 4, Maeta does not expressly recite the claimed method of claim 2, wherein:

the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle 
.
However, for one vehicle to communicate with another vehicle is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that operations of an autonomous ground vehicle (AGV) or other autonomous vehicle may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, Harvey (2016/0171894) teaches a central computer taking control of driverless vehicles, where the computer computes a set of locations for placing the vehicles in a ferry, and teaches and coordinating the sequence of loading of the vehicles onto the ferry (Harvey; see P[0116]-P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Harvey, and wherein the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle, as rendered obvious by Brady et al. and Harvey, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24), and in order to load driverless vehicles onto a ferry (“A central computer uses a network or communication links to take control of the driverless vehicles…The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14”, see P[0116] and “The loading of driver operated vehicles may be before, interspersed in or after the loading of driverless vehicles”, see P[0117]) and in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 12, Maeta does not expressly recite the claimed system of claim 11, wherein:
the transporter vehicle communicates with a plurality of subject vehicles, wherein each of [[a]] the plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest.
However, for a vehicle to communicate with another vehicle is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that operations of an autonomous ground vehicle (AGV) or other autonomous vehicle may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, and where a central computer may take control of the driverless vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Harvey, and wherein the transporter vehicle communicates with a plurality of subject vehicles, wherein each of the plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest, as rendered obvious by Brady et al. and Harvey, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24), and in order to load driverless vehicles onto a ferry (“A central computer uses a network or communication links to take control of the driverless vehicles…The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14”, see P[0116] and “The loading of driver operated vehicles may be before, interspersed in or after the loading of driverless vehicles”, see P[0117]) and in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 13, Maeta does not expressly recite the claimed system of claim 11, wherein:
the transporter vehicle communicates with a plurality of subject vehicles, wherein each of [[a]] the plurality of subject vehicles are loaded .
However, for a vehicle to communicate with another vehicle is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that operations of an autonomous ground vehicle (AGV) or other autonomous vehicle may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, Harvey (2016/0171894) teaches a central computer taking control of driverless vehicles, where the computer computes a set of locations for placing the vehicles in a ferry, and teaches and coordinating the sequence of loading of the vehicles onto the ferry (Harvey; see P[0116]-P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Harvey, and wherein the transporter vehicle communicates with a plurality of subject vehicles, wherein each of the plurality of subject vehicles are loaded in assigned locations on the transporter vehicle, as rendered obvious by Brady et al. and Harvey, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24), and in order to load driverless vehicles onto a ferry (“A central computer uses a network or communication links to take control of the driverless vehicles…The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14”, see P[0116] and “The loading of driver operated vehicles may be before, interspersed in or after the loading of driverless vehicles”, see P[0117]) and in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 14, Maeta does not expressly recite the claimed system of claim 12, wherein:
the transporter communicates with the subject vehicle, wherein:
the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle 
.
However, for one vehicle to communicate with and control another vehicle is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that operations of an autonomous ground vehicle (AGV) or other autonomous vehicle may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, Harvey (2016/0171894) teaches a central computer taking control of driverless vehicles, where the computer computes a set of locations for placing the vehicles in a ferry, and teaches and coordinating the sequence of loading of the vehicles onto the ferry (Harvey; see P[0116]-P[0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Harvey, and wherein the transporter communicates with the subject vehicle, wherein the transporter vehicle summons and manages the subject vehicle based on the assigned particular location in the vehicle manifest by communicating with the subject vehicle, as rendered obvious by Brady et al. and Harvey, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24), and in order to load driverless vehicles onto a ferry (“A central computer uses a network or communication links to take control of the driverless vehicles…The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14”, see P[0116] and “The loading of driver operated vehicles may be before, interspersed in or after the loading of driverless vehicles”, see P[0117]) and in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Brady et al. (10,245,993), further in view of Musk et al. (2020/0257317).

Regarding Claim 5, Maeta does not expressly recite the claimed method of claim 1, wherein:
the transporter vehicle 
the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle.
However, regarding the limitations “the transporter vehicle ”, for one vehicle to communicate with another vehicle “regarding loading, unloading, or both” is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that an autonomous ground vehicle (AGV) or other autonomous vehicle may deploy from a transportation vehicle, where this operation may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, regarding the limitations “and the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”, Musk et al. (2020/0257317) teaches that a user may summon a vehicle using a mobile summon application a mobile application that a user can use to summon a vehicle (Musk et al.; see P[0016] and P[0024]), where a remote interface component may include a smartphone application running on a GUI such as a website (Musk et al.; see P[0074]), where clearly a vehicle may be summoned to any desired destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Musk et al., and wherein the transporter vehicle communicates with the subject vehicle regarding loading, unloading, or both, and the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle, as rendered obvious by Brady et al. and Musk et al. as explained above, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24) and in order to “autonomously summon a vehicle to a destination” and where a user may “select a destination location” (Musk et al.; see P[0014]).

Regarding Claim 15, Maeta does not expressly recite the claimed system of claim 11, wherein:
the transporter vehicle , wherein[[;]] [[and]]the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle.
However, regarding the limitations “the transporter vehicle ”, for one vehicle to communicate with another vehicle “regarding loading, unloading, or both” is a conventional technique in the art, as seen in Brady et al. (10,245,993), who teaches that an autonomous ground vehicle (AGV) or other autonomous vehicle may deploy from a transportation vehicle, where this operation may be “instructed, coordinated, monitored, etc.” by the management system and/or control systems of the transportation vehicle (Brady et al.; see col.24, particularly lines 53-67 and col.25, particularly lines 1-11), where travel path instructions may be received by an AGV from a transportation vehicle (Brady et al.; see col.57, particularly lines 21-57).
Furthermore, regarding the limitations “the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”, Musk et al. (2020/0257317) teaches that a user may summon a vehicle using a mobile summon application a mobile application that a user can use to summon a vehicle (Musk et al.; see P[0016] and P[0024]), where a remote interface component may include a smartphone application running on a GUI such as a website (Musk et al.; see P[0074]), where clearly a vehicle may be summoned to any desired destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Brady et al. and Musk et al., and wherein the transporter vehicle communicates with the subject vehicle regarding loading, unloading, or both, wherein the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle, as rendered obvious by Brady et al. and Musk et al. as explained above, in order to provide “travel path instructions” to a vehicle Brady et al.; see col.57, particularly lines 21-24) and in order to “autonomously summon a vehicle to a destination” and where a user may “select a destination location” (Musk et al.; see P[0014]).



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Bae (KR20150010194A).

Regarding Claim 6, Maeta does not expressly recite the claimed method of claim 1, further comprising:
outputting a notification based upon the subject vehicle entering 
determining the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle .
However, Bae (KR20150010194A) teaches detecting when a vehicle enters a ferry (Bae; “…the entry of the vehicle is confirmed at the first sensor…”, see page 21 of the provided document), and outputting a “notification” in response in the form of guidance provided using display panels, and where a vehicle may be guided to a specific determined location (Bae; “…the multiple guide means guiding the parking position of the vehicle setup by the configuration method, and the control means controlling each guide means according to the parking condition of the vehicle sensed…”, see Abstract and “The first receiving unit receiving the control signal in which this first guide portion (21) is transmitted from the control means (40) and the display panel as shown in FIG. 3, consisting of for example, LCD or LED are included and each section is guided in each display panel…”, see page 17 and “…the parking position of the vehicle entering into the car-ferry line on a real time basis is guided…”, see page 23 and “…it can guide for the park to the specified location different from the guideline of the normal passenger car”, see page 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Bae, and to output a notification based upon the subject vehicle entering the transporter vehicle; and to determine the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle, as rendered obvious by Bae, so that a vehicle may be parked and so that “management expense for the parking management can be cut down” while lowering an “accident rate” (Bae; see Abstract).

Regarding Claim 16, Maeta does not expressly recite the claimed system of claim 11, wherein the processor is further configured to:
output a notification based upon the subject vehicle entering 
determine the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle .
However, Bae (KR20150010194A) teaches detecting when a vehicle enters a ferry (Bae; “…the entry of the vehicle is confirmed at the first sensor…”, see page 21 of the provided document), and outputting a “notification” in response in the form of guidance provided using display panels, and where a vehicle may be guided to a specific determined location (Bae; “…the multiple guide means guiding the parking position of the vehicle setup by the configuration method, and the control means controlling each guide means according to the parking condition of the vehicle sensed…”, see Abstract and “The first receiving unit receiving the control signal in which this first guide portion (21) is transmitted from the control means (40) and the display panel as shown in FIG. 3, consisting of for example, LCD or LED are included and each section is guided in each display panel…”, see page 17 and “…the parking position of the vehicle entering into the car-ferry line on a real time basis is guided…”, see page 23 and “…it can guide for the park to the specified location different from the guideline of the normal passenger car”, see page 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Bae, and wherein the processor is further configured to output a notification based upon the subject vehicle entering the transporter vehicle, and determine the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the transporter vehicle, as rendered obvious by Bae, so that a vehicle may be parked and so that “management expense for the parking management can be cut down” while lowering an “accident rate” (Bae; see Abstract).



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Cooper (2021/0116581).

Regarding Claim 8, Maeta does not expressly recite the claimed method of claim 1, wherein
the subject vehicle is periodically pinged for its location after entering the transporter vehicle .
However, Cooper (2021/0116581) teaches periodically requesting location information from a vehicle to determine if the vehicle is parked within a particular zone (Cooper; see P[0081] and P[0025]), and a person having ordinary skill in the art would find it obvious to request such information at all times, even if a vehicle has entered a “transporter vehicle”, in order to determine in real-time the moment when the vehicle has parked in the particular zone.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Cooper, and wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle, as rendered obvious by Cooper, in order to determine if a vehicle is “approaching, is within a predetermined distance from, or is otherwise operating in” a geographic area in which “vehicle reservation, use, return and/or parking may be restricted or prohibited” (Cooper; see P[0025]).

Regarding Claim 18, Maeta does not expressly recite the claimed system of claim 11, further comprising the subject vehicle,
wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle .
However, Cooper (2021/0116581) teaches periodically requesting location information from a vehicle to determine if the vehicle is parked within a particular zone (Cooper; see P[0081] and P[0025]), and a person having ordinary skill in the art would find it obvious to request such information at all times, even if a vehicle has entered a “transporter vehicle”, in order to determine in real-time the moment when the vehicle has parked in the particular zone.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Cooper, and for the system to be further be comprised of the subject vehicle, wherein the subject vehicle is periodically pinged for its location after entering the transporter vehicle, as rendered obvious by Cooper, in order to determine if a vehicle is “approaching, is within a predetermined distance from, or is otherwise operating in” a geographic area in which “vehicle reservation, use, return and/or parking may be restricted or prohibited” (Cooper; see P[0025]).



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Lee et al. (2018/0165967).

Regarding Claim 9, Maeta does not expressly recite the claimed method of claim 1, further comprising:
determining upon which level the subject vehicle is to park; and
utilizing key-off data to determine where the vehicle has parked.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]), where clearly any portion of the ferry where a vehicle is to be parked is equivalent to a “level”.
Furthermore, regarding the limitation “utilizing key-off data to determine where the vehicle has parked”, Lee et al. (2018/0165967) teaches determining if a vehicle has parked and where a vehicle has parked based on whether or not an ignition switch of the vehicle is turned off (Lee et al.; see P[0128]-P[0129]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey and Lee et al., and to determine upon which level the subject vehicle is to park, and utilize key-off data to determine where the vehicle has parked, as rendered obvious by Harvey and Lee et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]) and in order to identify “a level on which the vehicle is parked” (Lee et al.; see P[0002]).

Regarding Claim 19, Maeta does not expressly recite the claimed system of claim 11, wherein the processor is further configured to:
determine upon which level the subject vehicle is to park; and
utilize key-off data to determine where the vehicle has parked.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the vehicles may be required to be placed in specific places on the ferry (Harvey; see P[0117]), where clearly any portion of the ferry where a vehicle is to be parked is equivalent to a “level”.
Furthermore, regarding the limitation “utilize key-off data to determine where the vehicle has parked”, Lee et al. (2018/0165967) teaches determining if a vehicle has parked and where a vehicle has parked based on whether or not an ignition switch of the vehicle is turned off (Lee et al.; see P[0128]-P[0129]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Harvey and Lee et al., and wherein the processor is further configured to determine upon which level the subject vehicle is to park, and utilize key-off data to determine where the vehicle has parked, as rendered obvious by Harvey and Lee et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]) and in order to identify “a level on which the vehicle is parked” (Lee et al.; see P[0002]).



Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeta (JP2004272752A) in view of Harvey (2016/0171894) further in view of Pandit et al. (2021/0006332), further in view of Park et al. (KR20120000328A), further in view of Wang et al. (2015/0063646).

Regarding Claim 10, Maeta does not expressly recite the claimed method of claim 1, further comprising:
sending subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and
verifying the subject vehicle utilizing cameras or weight sensors providing data indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data sent to the cloud location.
However, Park et al. (KR20120000328A) teaches sending subject vehicle identification number data and subject vehicle location data to a cloud location (Park et al.; “Referring to FIG. 4, the display unit 140 may display a location of a specific vehicle by time. For example, the vehicle (unique identification number S9103) is 2010.5.1. Located at 1-01 block of the 1st zone at PM 1:15, 2010.5.1. Located at 1-04 block of the 1st zone at PM 2:20, 2010.5.2. Located at block 2-03 of the second zone at 12:30 PM, 2010.5.4. It is located at block 3-05 of the third zone at 9:05 AM”, see pages 12-13 and see “…the mobile vehicle management apparatus 200 receives a unique identification number M9119 which is vehicle information from a vehicle, and receives GPS coordinates from the satellite 500”, see page 10 and “The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).
Furthermore, Wang et al. (2015/0063646) teaches a server receiving time stamp information and using this information to identify a parked vehicle, where identification of vehicles may be performed by detecting a vehicle using a camera (Wang et al.; see P[0046]-P[0047] and P[0050]), where clearly any detection of a vehicle in an area is “indicative” of when the vehicle has entered or exited the area or some area leading to the detected vehicle’s current location.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Park et al. and Wang et al., and to send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location, and to verify the subject vehicle utilizing cameras or weight sensors providing data indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data sent to the cloud location, as rendered obvious by Park et al. and Wang et al., so that “a plurality of vehicles can be automatically managed” (Park et al.; see P[0008]), and in order to provide for “identifying a vehicle” (Wang et al.; see Abstract) and in order to provide for “improved parking management methods and systems” (Wang et al.; see P[0011]).

Regarding Claim 20, Maeta does not expressly recite the claimed system of claim 11, wherein the processor is further configured to:
receive from 
verify that the subject vehicle utilizes cameras or weight sensors that provide data indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data received from the cloud location.
However, Park et al. (KR20120000328A) teaches sending subject vehicle identification number data and subject vehicle location data to a cloud location (Park et al.; “Referring to FIG. 4, the display unit 140 may display a location of a specific vehicle by time. For example, the vehicle (unique identification number S9103) is 2010.5.1. Located at 1-01 block of the 1st zone at PM 1:15, 2010.5.1. Located at 1-04 block of the 1st zone at PM 2:20, 2010.5.2. Located at block 2-03 of the second zone at 12:30 PM, 2010.5.4. It is located at block 3-05 of the third zone at 9:05 AM”, see pages 12-13 and see “…the mobile vehicle management apparatus 200 receives a unique identification number M9119 which is vehicle information from a vehicle, and receives GPS coordinates from the satellite 500”, see page 10 and “The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).
Furthermore, Wang et al. (2015/0063646) teaches a server receiving time stamp information and using this information to identify a parked vehicle, where identification of vehicles may be performed by detecting a vehicle using a camera (Wang et al.; see P[0046]-P[0047] and P[0050]), where clearly any detection of a vehicle in an area is “indicative” of when the vehicle has entered or exited the area or some area leading to the detected vehicle’s current location.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeta with the teachings of Park et al. and Wang et al., and wherein the processor is further configured to receive subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data from a cloud location, and verify that the subject vehicle utilizes cameras or weight sensors that provide data indicative of when the subject vehicle has entered or exited one or more locations that is matched with the timestamp data received from the cloud location, as rendered obvious by Park et al. and Wang et al., so that “a plurality of vehicles can be automatically managed” (Park et al.; see P[0008]), and in order to provide for “identifying a vehicle” (Wang et al.; see Abstract) and in order to provide for “improved parking management methods and systems” (Wang et al.; see P[0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662